DETAILED ACTION
	This Office action is in response to the RCE filed 18 October 2021.  Claims 20-27, 30-31, and 36-45 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 22 September 2021 have been fully considered but they are not persuasive.
Regarding amended claim 20, Applicant argues the claimed feature of titanium dioxide particles having a fraction of at least 60% by weight in the resin is not obvious, stating that the claimed weight fraction range leads to enhanced optical and improved mechanical properties.  (Remarks, pp. 7-8.)  In response, Applicant has not provided any evidence that the claimed weight fraction is critical to the invention or that it achieves unexpected results.  Applicant’s remarks do not provide evidence that the claimed weight fraction is critical, but simply allege improved properties.  Applicant is respectfully reminded unexpected results for a claimed range as compared with the range disclosed in the prior art had been shown by a demonstration of "a marked improvement, over the results achieved under other ratios, as to be classified as a difference in kind, rather than one of degree.”  (MPEP 716.02.)
Regarding amended claims 36 and new claim 44, Applicant’s arguments are addressed by the rejections below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 36-43 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 36 recites the   Claims 37-43 depend directly or indirectly from claim 36 and also contain the above limitation.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 36-43 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 36 recites the limitation “wherein the solderable coating differs from the 
    
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-27, 30-31, and 44-45 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3076444 A1 to Nichia Corporation (copy provided by Applicant in 4 October 2019 IDS; hereinafter “Nichia”) in view of US 2011/0186867 A1 to Singer et al. (hereinafter “Singer”).
Regarding independent claim 20, Nichia (Fig. 13) discloses a method for manufacturing a plurality of radiation-emitting semiconductor devices, the method comprising: 
providing an auxiliary carrier 60; 
applying a plurality of radiation-emitting semiconductor chips 20 with front sides to the auxiliary carrier so that rear sides of the semiconductor chips are freely accessible, wherein each rear side of the respective semiconductor chip has at least one electrical contact (Fig. 13A); 
applying spacers 30 to the auxiliary carrier so that the spacers directly adjoin side surfaces of the semiconductor chips (Fig. 13B); and 
applying a casting compound 400 between the semiconductor chips such that a semiconductor chip assembly is formed (Fig. 13C),
wherein the casting compound is formed from a resin into which reflecting particles are introduced so that the casting compound is a reflecting casting compound (¶¶ 0108-0110), and
wherein the reflective particles are titanium dioxide particles (¶ 0110). 
Nichia fails to expressly disclose wherein the titanium dioxide particles have a fraction of at least 60% by weight in the resin.
Nichia discloses a reflecting casting compound containing reflecting particles including titanium dioxide particles (¶¶ 0108-0110), however fails to expressly disclose the amount (weight fraction) of titanium dioxide particles in the resin.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the titanium dioxide particles of Nichia having a fraction of at least 60% by weight in the resin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the weight fraction of titanium dioxide particles is considered a result effective variable because it affects the reflectivity of the reflective resin, thus increasing the light extraction efficiency of the device (see Nichia, ¶ 0109).  Thus the ordinary artisan would have been motivated to modify the weight fraction of titanium dioxide particles for the purpose of adjusting the reflectivity of the reflective resin in order to increase the light extraction efficiency of the device.
Nichia discloses applying a casting compound 400 and leaving electrical contacts exposed on the rear sides of the semiconductor chips 20 (see Fig. 13C), however fails to expressly disclose application by a screen printing process; wherein a screen for the screen printing process has a plurality of cover elements, wherein each cover element covers at least one electrical contact.
In the same field of endeavor, Singer (Figs. 11A, 11B) discloses a method for manufacturing radiation-emitting semiconductor devices including applying a casting compound 115 between semiconductor chips by a screen printing process, wherein a screen for the screen printing process has a plurality of cover elements 118 to prevent application of 115 on covered areas (¶¶ 0066-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screen printing process with cover elements disclosed by Singer, wherein each cover element covers at least one electrical contact in the method of Nichia for the purpose of utilizing an efficient, art-recognized alternative method of selectively applying a casting compound (Singer, ¶ 0067).
Regarding claim 21, Nichia and Singer disclose the method according to claim 20, wherein the rear sides of the semiconductor chips remain at least in places free of the casting compound while applying the casting compound (Nichia, Figs. 13B-13C; Singer, Figs. 11A-11B). 
Regarding claim 22, Nichia and Singer disclose the method according to claim 20, Nichia (Fig. 13C) discloses wherein the semiconductor chips 20 are flip chips, wherein the semiconductor chips have two electrical contacts on the rear side (see Fig. 13B), and wherein surfaces of the rear sides remain free at least in places when the casting compound is applied (Fig. 13C).
Regarding claim 23, Nichia and Singer disclose the method according to claim 20, Nichia (Fig. 13C) discloses wherein each semiconductor chip has two electrical contacts on the rear side (Fig. 13B) and each cover element covers the two electrical contacts of the respective semiconductor chip (see also Nichia, ¶ 0067).
Regarding claim 24, Nichia and Singer disclose the method according to claim 20, Nichia discloses further comprising: removing the auxiliary carrier 60 from the semiconductor chip assembly (Fig. 14A; ¶ 0076); and applying a wavelength-converting layer 510 to a first main surface of the semiconductor chip assembly to which the auxiliary carrier was applied (Fig. 14B; ¶ 0076).
Regarding claim 25, Nichia and Singer disclose the method according to claim 20, Nichia (Fig. 17) discloses further wherein the auxiliary carrier 501/62 is at least partially wavelength-converting 501 and at least partially remains in the semiconductor devices (¶ 0087, Fig. 17D). 
Regarding claim 26, Nichia and Singer disclose the method according to claim 20, Nichia (Fig. 14) discloses further comprising separating the semiconductor chip assembly into individual semiconductor devices (Fig. 14C; ¶ 0077). 
Regarding claim 27, Nichia and Singer disclose the method according to claim 20, Nichia further discloses comprising producing the spacers 30 by dispensing a liquid resin (¶¶ 0074, 0053-54), wherein each spacer 30 has a curved outer surface whose shape is formed by a meniscus of the liquid resin (Fig. 3).
Regarding claim 30, Nichia and Singer disclose the method according to claim 20, Nichia (Fig. 14B) discloses further wherein the semiconductor chips comprise radiation exit surfaces with a wavelength-converting layer 510 (¶ 0076).
Regarding claim 31, Nichia and Singer disclose the method according to claim 20, Nichia (Fig. 14C) discloses wherein the semiconductor chips 20 have electrical contacts arranged at the rear sides, the electrical contacts having a main surface (Fig. 14C), and wherein the main surface of the electrical contacts is formed of a solderable coating, which is not removed during the method (see ¶ 0098 - material is capable of being soldered to, thus is considered “formed of a solderable coating” as recited in the claim).
Regarding claim 44, Nichia and Singer disclose the method according to claim 20, however fail to expressly disclose wherein the cover element is up to 10% larger than the electrical contact.  Singer discloses the screen for the screen printing process has a plurality of cover elements 118 and holes where casting compound 115 is intended to be printed on (¶ 0067) and illustrates an exemplary device subsection in Fig. 11A.  Singer also shows the desired disposition of casting compound 115 after screen printing in Fig. 11B (the Examiner notes the presence of casting compound 115 between semiconductor chip 113 and element 114, thus indicating a hole present but not shown in 118 to allow the printing of casting compound 115 in the desired space).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a cover element up to 10% larger than the electrical contact since it has been held that claimed ranges of a result effective variable are unpatentable unless they produce a new and unexpected result.  In re Huang, 40 USPQ2d 1685, 1688(Fed. Cir. 1996).  Here, the size range of the cover element is considered a result effective variable because it effects the disposition of the casting compound during the screen printing process.  Thus the ordinary artisan would have been motivated to modify the size of the cover element for the purpose of adjusting the screen printing process of the casting compound to meet design requirements.  Furthermore, it would have been an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose this claimed cover element size range because Applicant has not disclosed that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.

Regarding independent claim 45, Nichia (Fig. 13) discloses a method for manufacturing a plurality of radiation-emitting semiconductor devices, the method comprising: 
providing an auxiliary carrier 60; 
applying a plurality of radiation-emitting semiconductor chips 20 with front sides to the auxiliary carrier so that rear sides of the semiconductor chips are freely accessible, wherein each rear side of the respective semiconductor chip has at least one electrical contact (Fig. 13A); 
applying spacers 30 to the auxiliary carrier so that the spacers directly adjoin side surfaces of the semiconductor chips (Fig. 13B); and 
applying a casting compound 400 between the semiconductor chips such that a semiconductor chip assembly is formed (Fig. 13C),
wherein the casting compound is formed from a resin into which reflecting particles are introduced so that the casting compound is a reflecting casting compound (¶¶ 0108-0110), and
wherein the reflective particles are titanium dioxide particles (¶ 0110). 
Nichia fails to expressly disclose wherein the titanium dioxide particles have a fraction of at least 60% by weight in the resin.
Nichia discloses a reflecting casting compound containing reflecting particles including titanium dioxide particles (¶¶ 0108-0110), however fails to expressly disclose the amount (weight fraction) of titanium dioxide particles in the resin.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the titanium dioxide particles of Nichia having a fraction of at least 60% by weight in the resin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the weight fraction of titanium dioxide particles is considered a result effective variable because it affects the reflectivity of the reflective resin, thus increasing the light extraction efficiency of the device (see Nichia, ¶ 0109).  Thus the ordinary artisan would have been motivated to modify the weight fraction of titanium dioxide particles for the purpose of adjusting the reflectivity of the reflective resin in order to increase the light extraction efficiency of the device.
Nichia discloses applying a casting compound 400 and leaving electrical contacts exposed on the rear sides of the semiconductor chips 20, wherein the electrical contacts have an increased thickness (see Fig. 13C), however fails to expressly disclose application by a screen printing process; wherein a screen for the screen printing process has a plurality of cover elements, wherein each cover element covers at least one electrical contact, and wherein the electrical contacts have a thickness between 50 µm and 75 µm, inclusive.
In the same field of endeavor, Singer (Figs. 11A, 11B) discloses a method for manufacturing radiation-emitting semiconductor devices including applying a casting compound 115 between semiconductor chips by a screen printing process, wherein a screen for the screen printing process has a plurality of cover elements 118 to prevent application of 115 on covered areas (¶¶ 0066-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screen printing process with cover elements disclosed by Singer, wherein each cover element covers at least one electrical contact in the method of Nichia for the purpose of utilizing an efficient, art-recognized alternative method of selectively applying a casting compound (Singer, ¶ 0067).  Further, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide electrical contacts with a thickness between 50 µm and 75 µm, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the electrical contact thickness is considered a result effective variable because it affects the height of the casting compound used (see Nichia, ¶ 0056).  Thus the ordinary artisan would have been motivated to modify the electrical contact thickness for the purpose of ensuring the surfaces of the electrical contacts are not covered by the casting compound, thus simplifying the manufacturing method.

Claims 36-43 are rejected under 35 U.S.C. 103 as being unpatentable over Nichia and Singer in view of US 5,975,408 to Goossen (hereinafter “Goossen”).
Regarding independent claim 36, Nichia (Fig. 13) discloses a method for manufacturing a plurality of radiation-emitting semiconductor devices, the method comprising: 
providing an auxiliary carrier 60; 
applying a plurality of radiation-emitting semiconductor chips 20 with front sides to the auxiliary carrier so that rear sides of the semiconductor chips are freely accessible, wherein each rear side of the respective semiconductor chip has at least one electrical contact (Fig. 13A); 
applying spacers 30 to the auxiliary carrier so that the spacers directly adjoin side surfaces of the semiconductor chips (Fig. 13B); and 
applying a casting compound 400 between the semiconductor chips such that a semiconductor chip assembly is formed (Fig. 13C), 
wherein a main surface of the electrical contacts is formed of a solderable coating, which is not removed during the method (see ¶ 0098 - material is capable of being soldered to, thus is considered “formed of a solderable coating” as recited in the claim). 
Nichia fails to expressly disclose application by a screen printing process; wherein a screen for the screen printing process has a plurality of cover elements, wherein each cover element covers at least one electrical contact, however does disclose applying a casting compound 400 and leaving electrical contacts exposed on the rear sides of the semiconductor chips 20 (see Fig. 13C).
In the same field of endeavor, Singer (Figs. 11A, 11B) discloses a method for manufacturing radiation-emitting semiconductor devices including applying a casting compound 115 between semiconductor chips by a screen printing process, wherein a screen for the screen printing process has a plurality of cover elements 118 to prevent application of 115 on covered areas (¶¶ 0066-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the screen printing process with cover elements disclosed by Singer, wherein each cover element covers at least one electrical contact in the method of Nichia for the purpose of utilizing an efficient, art-recognized alternative method of selectively applying a casting compound (Singer, ¶ 0067).
Nichia also fails to expressly disclose wherein the solderable coating differs from the electrical contact; for the purposes of examination, the Examiner is interpreting this limitation to require the material of the solderable coating to differ from the material of the electrical contact.  In the same field of endeavor, Goossen discloses semiconductor device bonding including the use of solderable coating differing from the underlying electrical contact for the purpose of providing a suitable interface for solder bonding which promotes adhesion and inhibits oxidation and corrosion (col. 4, lines 15-44).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the materials of Goossen in the method of Nichia and Singer for the purpose of forming reliable electrical connections with the semiconductor devices.
Regarding claim 37, Nichia, Singer, and Goossen disclose the method according to claim 36, wherein the rear sides of the semiconductor chips remain at least in places free of the casting compound while applying the casting compound (Nichia, Figs. 13B-13C; Singer, Figs. 11A-11B).
Regarding claim 38, Nichia, Singer, and Goossen disclose the method according to claim 36, Nichia (Fig. 13C) discloses wherein each semiconductor chip has two electrical contacts on the rear side (Fig. 13B) and each cover element covers the two electrical contacts of the respective semiconductor chip (see also Nichia, ¶ 0067).
Regarding claim 39, Nichia, Singer, and Goossen disclose the method according to claim 36, Nichia discloses further comprising: removing the auxiliary carrier 60 from the semiconductor chip assembly (Fig. 14A; ¶ 0076); and applying a wavelength-converting layer 510 to a first main surface of the semiconductor chip assembly to which the auxiliary carrier was applied (Fig. 14B; ¶ 0076). 
Regarding claim 40, Nichia, Singer, Gooseen disclose the method according to claim 36, Nichia (Fig. 17) discloses further wherein the auxiliary carrier 501/62 is at least partially wavelength-converting 501 and at least partially remains in the semiconductor devices (¶ 0087, Fig. 17D).
Regarding claim 41, Nichia, Singer, and Goossen disclose the method according to claim 36, Nichia further discloses comprising producing the spacers 30 by dispensing a liquid resin (¶¶ 0074, 0053-54), wherein each spacer 30 has a curved outer surface whose shape is formed by a meniscus of the liquid resin (Fig. 3). 
Regarding claim 42, Nichia, Singer, and Goossen disclose the method according to claim 36, Nichia discloses further comprising forming the casting compound from a resin into which reflecting particles are introduced so that the casting compound is a reflective casting compound (¶¶0108-0110). 
Regarding claim 43, Nichia, Singer, and Goossen disclose the method according to claim 42, Nichia discloses wherein the reflecting particles are titanium dioxide particles (¶ 0110), however fails to expressly disclose having a fraction of at least 60% by weight in the resin.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the titanium dioxide particles of Nichia having a fraction of at least 60% by weight in the resin, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F .2d 272, 205 USPQ 215 (CCPA 1980).  Here, the weight fraction of titanium dioxide particles is considered a result effective variable because it affects the reflectivity of the reflective resin, thus increasing the light extraction efficiency of the device (see Nichia, ¶ 0109).  Thus the ordinary artisan would have been motivated to modify the weight fraction of titanium dioxide particles for the purpose of adjusting the reflectivity of the reflective resin in order to increase the light extraction efficiency of the device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Candice Y. Chan whose telephone number is (571)272-9013. The examiner can normally be reached 8:30 am - 5 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B. Gauthier can be reached on 571-270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CANDICE Y. CHAN
Examiner
Art Unit 2813
17 November 2021



/LAURA M MENZ/Primary Examiner, Art Unit 2813